Citation Nr: 1501307	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-37 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a lung condition, claimed as diminished lung capacity, chronic obstructive pulmonary disease (COPD).

5.  Entitlement to service connection for residuals cold weather injury.

6.  Entitlement to service connection for arthritis of the knees, feet, ankles, and hips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the claims file.

The issues of service connection for hearing loss, vertigo, a lung condition, residuals cold weather injury, and arthritis of the knees, feet, ankles, and hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has likely had tinnitus since military service.



CONCLUSION OF LAW

The Veteran has tinnitus that is the result of disease or injury incurred during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Tinnitus

To prevail on a claim of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The record contains a diagnosis of tinnitus.  See April 2009 VA Examination. Moreover, the symptoms of tinnitus are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

Tinnitus was not noted in service, but the Veteran has provided lay evidence of an in-service onset of tinnitus in the form of his November 2014 testimony.  He is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board finds the Veteran's statements regarding an in-service onset of tinnitus to be credible.

The April 2009 VA examiner associated the Veteran's tinnitus with his hearing loss.  There is no medical nexus opinion linking the Veteran's tinnitus to his military service.  Nevertheless, lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  This is regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has reported that his symptoms of tinnitus began in service and continued ever since.  Similarly, his wife's August 2008 statement notes the Veteran's ongoing complaints of ringing in his ears.  The Board finds that the lay evidence is sufficient to establish an in-service onset of tinnitus and continuous tinnitus symptoms thereafter.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

Hearing Loss

The April 2009 examiner's opinion is inadequate as it appears to rely solely on the Veteran's lack of recorded hearing loss at the time of his separation from service.  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  As such, a new examination and opinion are necessary.  This examiner should specifically address the Veteran's lay evidence and his in-service treatment for otitis media.

Vertigo

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran is competent to provide lay evidence regarding his symptoms. Likewise, the Veteran has stated that his vertigo symptoms began in service and has associated them with his hearing loss.  The Board also notes that the Veteran was treated for otitis media in service.  These factors are sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lung Condition

The Veteran has been diagnosed with minimal bibasilar dependent atelectasis.  He asserts that his lung condition is related to his in-service exposure to asbestos though mechanical work that included rebuilding brakes in service.  While actual asbestos exposure is not documented in the Veteran's service records, this is the type of occupation that may have been exposed.  The Board finds this sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.
	
Cold Weather Injury and Arthritis

The Veteran has claimed two disabilities, one neurologic and one orthopedic,  related to current joint pain.  It is unclear if these are different conditions, especially in light of his wife's August 2009 statement that attributes his claimed arthritis to cold weather injuries.  

The Veteran complained of swollen or painful joints in October 1964 Report of Medical History, which the examiner noted as existing prior to service without residuals.  Mild scoliosis was noted on his entrance examination, but no other joint condition.  He was treated for Achilles tendonitis in March 1962.

The Board finds that the Veteran's current joint complaints and his in-service joint complaints are sufficient to trigger VA's duty to provide an examination.  The examiner is also asked to consider the Veteran's other theories of etiology, which includes cold weather injury.

At his hearing, the Veteran described an accident wherein battery acid spilled on him while transferring them from one vehicle to another.  He described having to strip off the acid-covered clothes.  He testified that this incident occurred in the winter during his service in Germany.  The Board notes that the Veteran had previously claimed cold residuals due to service in Fort Hamilton, New York, which was not supported by the record as the Veteran was stationed at Fort Hamilton briefly over the summer of 1963 prior to his transfer to Germany and then again for a few days in January 1965 prior to his separation.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with a suitably qualified VA examiner for the purpose of determining the nature and etiology of any hearing loss found to be present.  Specifically, the VA examiner should answer the following:

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hearing loss is attributable to his in-service noise exposure as a mechanic or to his in-service otitis media?

The claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Schedule the Veteran for a VA evaluation to determine the nature and etiology of any current vertigo found to be present.  The claims file must be reviewed in conjunction with the examination.  All indicated tests and studies should be conducted.

Specifically, the VA examiner should provide opinions addressing the following questions: 

a.  Does the Veteran currently have vertigo or any other condition related to his symptoms of wooziness? 
   
b.  Is it at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise the result of a disease or injury in service, to include otitis media?

c.  Is it at least as likely as not (50 percent probability or more) that such disability is causally related to his hearing loss?

The claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

3.  Schedule the Veteran for a VA pulmonary examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disability found to be present.  Specifically, the VA examiner should answer the following:

Is it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current lung condition is attributable to his military service, to include his described in-service asbestos exposure as a mechanic?

The claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

4.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any joint disability found to be present.  The VA examiner should answer the following:

a.  Does the Veteran currently have arthritis or any other joint condition?  If a separate neurologic examination is indicated, please provide one.
   
b.  Is it at least as likely as not (50 percent probability or more) that such condition had its onset in service, particularly in light of his joint complaints at the time of separation?

c.  Is it at least as likely as not (50 percent probability or more) that such condition is otherwise the result of a disease or injury in service, to include his described cold exposure in Germany following accidental exposure to battery acid or his brief service in Fort Hamilton, New York in January 1965?

The claims folder, including this remand, must be sent to the examiner for review.

The examiner must provide a rationale for any opinion reached.  If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

5.  Thereafter readjudicate the claims in light of any additional evidence obtained. If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


